Title: Term of the Executive, [1 June?] 1787
From: Pierce, William
To: 


[1 June 1787?]

   Bedford favored a triennial election and ineligibility after nine years because the executive could be ousted for “misfeasance only, not incapacity” (Farrand, RecordsMax Farrand, ed., The Records of the
          Federal Convention of 1787 (4 vols.; New Haven, 1911–37)., I, 69).

Mr. Maddison observed that to prevent a Man from holding an Office longer than he ought, he may for malpractice be impeached and removed;—he is not for any ineligibility.
